DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10: The claim contains limitations of “one or more electrodes” and “one or more sensors”. These limitations include situations of one electrode and one sensor. The claim further claims a multiplexer. It is unclear how the multiplexer would work in situations with only one electrode. 

Claim 20: The claim contains limitations of “one or more electrodes” and “one or more sensors”. These limitations include situations of one electrode and one sensor. The claim further claims a multiplexer. It is unclear how the multiplexer would work in situations with only one electrode. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9, 11-14, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al (CN 201514391 U, Google translate used for citations).

Claim 1: Yan discloses a corrosion protection system (see e.g. abstract of Yan) comprising:
an electrical contact coupled to an apparatus (substation earthing network) and configured to apply a negative potential to the apparatus (output potential, see e.g. page 3, paragraph starting with “This covering device” of Yan);
a sensor detecting moisture with respect to the apparatus (“temperature-humidity sensor”, see e.g. abstract of Yan);
a power supply (potentiostat, see e.g. abstract of Yan) electrically coupled to the electrical contact and configured to provide a negative potential to the electrical contact in accordance with commands of a processor (microcomputer, see e.g. abstract of Yan); and
the processor utilizing the power supply attached to the apparatus via the electrical contact to provide and apply the negative potential to the apparatus based on a sensor signal from the sensor, the sensor signal indicating the detection of the moisture by the sensor (see e.g. page 3, paragraphs starting with “At first layer” and “When the temperature” of Yan). 

Claim 2: Yan discloses that the negative potential comprises a potential that is more negative than if no potential is being applied (output potential, see e.g. page 3, paragraph starting with “This covering device” of Yan), and wherein the negative potential mitigates, stops, or prevents corrosion of the apparatus when applied (“do not find that grounded screen has evidence of corrosion, surface condition with imbed before no significant change; Show that this unit protection is respond well”, see e.g. page 3, paragraph starting with “This covering device” of Yan).Claim 3: Yan discloses that the electrical contact is coupled to a metallic component or portion thereof of the apparatus that is exposed to the moisture (see e.g. page 3, paragraph starting with “This covering device” of Yan).
Claim 6: Yan discloses that the electrical contact comprises two electrodes completing a circuit with a metal of the apparatus as a connecting resistor (see e.g. Fig 3 of Yan).Claim 7: Yan discloses that the processor determines the negative potential required to mitigate corrosion due to the moisture (see e.g. page 3, paragraph starting with “At first” of Yan).Claim 9: Yan discloses that the corrosion protection system comprises a sensor feedback loop that continuously checks a status of the apparatus by polling the sensor and applying the negative potential via the electrical contact until a corrosion threat is gone (see e.g. page 3, paragraphs starting with “At first” and “When the”of Yan).

Claim 11: Yan discloses that the corrosion protection system comprises a plurality of electrodes that include the electrical contact (“three electrode assemblies”, see e.g. page 3, paragraph starting with “Wherein potentiostat” of Yan), each of the plurality of electrodes establishing a zone within the apparatus (the zone being where the electrodes are). 

Claim 12: Yan a corrosion protection method (see e.g. abstract of Yan) comprising: 
applying, by an electrical contact coupled to an apparatus, a negative potential to the apparatus (output potential, see e.g. page 3, paragraph starting with “This covering device” of Yan); 
detecting, by a sensor, moisture with respect to the apparatus (“temperature-humidity sensor”, see e.g. abstract of Yan); 
providing, by a power supply electrically coupled to the electrical contact, a negative potential to the electrical contact (see e.g. page 3, paragraph starting with “This covering device” of Yan) in accordance with commands of a processor (microcomputer, see e.g. abstract and page 3, paragraphs starting with “At first layer” and “When the temperature” of Yan); and 
utilizing, by the processor, the power supply attached to the apparatus via the electrical contact to provide (potentiostat, see e.g. abstract of Yan) and apply the negative potential to the apparatus based on a sensor signal from the sensor, the sensor signal indicating the detection of the moisture by the sensor (see e.g. page 3, paragraphs starting with “At first layer” and “When the temperature” of Yan).

Claim 13: Yan discloses that the negative potential comprises a potential that is more negative than if no potential is being applied (output potential, see e.g. page 3, paragraph starting with “This covering device” of Yan), and wherein the negative potential mitigates, stops, or prevents corrosion of the apparatus when applied (“do not find that grounded screen has evidence of corrosion, surface condition with imbed before no significant change; Show that this unit protection is respond well”, see e.g. page 3, paragraph starting with “This covering device” of Yan).

Claim 14: Yan discloses that the electrical contact is coupled to a metallic component or portion thereof of the apparatus that is exposed to the moisture (see e.g. page 3, paragraph starting with “This covering device” of Yan).

Claim 16: Yan discloses that the electrical contact comprises two electrodes completing a circuit with a metal of the apparatus as a connecting resistor (see e.g. Fig 3 of Yan).

Claim 17: Yan discloses that the processor determines the negative potential required to mitigate corrosion due to the moisture (see e.g. page 3, paragraph starting with “At first” of Yan).

Claim 19: Yan discloses that the corrosion protection system comprises a sensor feedback loop that continuously checks a status of the apparatus by polling the sensor and applying the negative potential via the electrical contact until a corrosion threat is gone (see e.g. page 3, paragraphs starting with “At first” and “When the” of Yan).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Chung et al (KR 20080060858 A, Google translate used for citations).

Claim 4: Yan does not explicitly teach that the metallic component or portion thereof is selected from at least one member of a group consisting of tube header joints, rails of a box or container unit, and micro channel heat exchanger coils. The system of Yan is designed to prevent corrosion of a metallic structure (see e.g. page 1, paragraph starting with “The utility” of Yan). Chung teaches that heat exchangers are susceptible to corrosion (see e.g. abstract of Chung) because they are metallic and exposed to moist environments (see e.g. page 2, paragraphs starting with “The present invention” through “Accordingly” of Chung), similar to those experienced in Yan. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Yan so that the metallic component is a heat exchanger as taught in Chung because heat exchangers would be treatable by Yan. 

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Qi et al (“A Review of Different Sensors Applied to Corrosion Detection and Monitoring”, Recent Patents on Corrosion Science, 2011, 1, pages 1-7).

Claim 5: Yan discloses that the sensor comprises a corrosion sensor (see e.g. abstract of Yan).

Yan does not explicitly teach that the corrosion sensor comprises a cathodic metallic layer and an anodic metallic layer, and wherein the cathodic metallic layer is configured to allow the moisture to pass therethrough. Qi teaches that galvanically coupled sensors comprising a cathodic metallic layer and an anodic metallic layer are suitable sensors for monitoring local corrosion (see e.g. connecting paragraph of page 3 and 4 of Qi). These sensors are configured to allow in moisture (they are exposed to the ambient conditions of the structure, see e.g. connecting paragraph of page 3 and 4 of Qi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Yan to include a galvanically coupled sensor as taught in Qi because these sensors can be non-disturbing and are capable of giving more information on localized corrosion processes (see e.g. page 4, col 1, paragraph 1 of Qi). 

Claim 15: Yan discloses that the sensor comprises a corrosion sensor (see e.g. abstract of Yan).

Yan does not explicitly teach that the corrosion sensor comprises a cathodic metallic layer and an anodic metallic layer, and wherein the cathodic metallic layer is configured to allow the moisture to pass therethrough. Qi teaches that galvanically coupled sensors comprising a cathodic metallic layer and an anodic metallic layer are suitable sensors for monitoring local corrosion (see e.g. connecting paragraph of page 3 and 4 of Qi). These sensors are configured to allow in moisture (they are exposed to the ambient conditions of the structure, see e.g. connecting paragraph of page 3 and 4 of Qi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Yan to include a galvanically coupled sensor as taught in Qi because these sensors can be non-disturbing and are capable of giving more information on localized corrosion processes (see e.g. page 4, col 1, paragraph 1 of Qi). 

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan. 

Claim 8: Yan teaches that the processor regulates a direct current voltage from the power supply on a millivolt to volt scale (for example, 0.97-0.94 volts, see e.g. page 3, paragraph starting with “This covering device” of Yan), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)’.

Claim 18: Yan teaches that the processor regulates a direct current voltage from the power supply on a millivolt to volt scale (for example, 0.97-0.94 volts, see e.g. page 3, paragraph starting with “This covering device” of Yan), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)’.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Westermann et al (WO 93/11279). 

Claim 10: Yan discloses that the sensor is a corrosion sensor (see e.g. abstract of Yan), wherein the corrosion protection system comprises: 
one or more electrodes including the electrical contact (“three electrode assemblies”, see .e.g page 3, paragraph starting with “Wherein potentiostat” of Yan); 
one or more sensors including the corrosion sensor (see e.g. abstract of Yan); and 
a controller (microcomputer, see e.g. abstract of Yan) that comprises: 
the power supply (potentiostat, see e.g. abstract of Yan); and 

Yan does not explicitly teach using a multiplexer that provides the negative potential from the power supply to the one or more electrodes; the processor applying one or more select signals to the multiplexer. Westermann teaches that multiplexers are suitable means of controlling signals between a number of anodes and controller (see e.g page 5, lines 19-24 of Westermann) in a cathodic protection system (see e.g. abstract of Westermann). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Yan to include a multiplexer in communication with the processor and electrodes because Westermann teaches that multiplexers are suitable means of controlling signals between a number of anodes and controller.

Claim 20: Yan discloses that the sensor is a corrosion sensor (see e.g. abstract of Yan), wherein the corrosion protection system comprises: 
one or more electrodes including the electrical contact (“three electrode assemblies”, see .e.g page 3, paragraph starting with “Wherein potentiostat” of Yan); 
one or more sensors including the corrosion sensor (see e.g. abstract of Yan); and 
a controller (microcomputer, see e.g. abstract of Yan) that comprises: 
the power supply (potentiostat, see e.g. abstract of Yan); and 

Yan does not explicitly teach using a multiplexer that provides the negative potential from the power supply to the one or more electrodes; the processor applying one or more select signals to the multiplexer. Westermann teaches that multiplexers are suitable means of controlling signals between a number of anodes and controller (see e.g page 5, lines 19-24 of Westermann) in a cathodic protection system (see e.g. abstract of Westermann). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Yan to include a multiplexer in communication with the processor and electrodes because Westermann teaches that multiplexers are suitable means of controlling signals between a number of anodes and controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795